Case: 19-31010     Document: 00515733095         Page: 1     Date Filed: 02/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                February 4, 2021
                                  No. 19-31010
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier Munoz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CV-1197
                           USDC No. 2:17-CR-330-1


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Javier Munoz, federal prisoner # 20457-035, moves for a certificate of
   appealability (COA) to appeal the denial of his 28 U.S.C. § 2255 motion
   challenging his 165-month sentence for possession of methamphetamine with



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31010      Document: 00515733095           Page: 2   Date Filed: 02/04/2021




                                     No. 19-31010


   intent to distribute. He also challenges the district court’s denial of an
   evidentiary hearing on his constitutional claims. Munoz contends that his
   trial counsel failed to (1) investigate a video of the traffic stop during which
   the charged methamphetamine was seized and (2) move to suppress the drug
   evidence based on video of the traffic stop.
          To obtain a COA, Munoz must make “a substantial showing of the
   denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), by “show[ing] that
   reasonable jurists could debate whether (or, for that matter, agree that) the
   [motion] should have been resolved in a different manner or that the issues
   presented were adequate to deserve encouragement to proceed further,”
   Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks and
   citation omitted); 28 U.S.C. § 2253(c)(2). To meet that burden, he must
   show that “reasonable jurists would find the district court’s assessment of
   the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484.
          Munoz fails to make the requisite showing. Accordingly, the motion
   for a COA is DENIED. As Munoz fails to make the required showing for a
   COA on his constitutional claims, we do not reach whether the district court
   erred by denying an evidentiary hearing. See United States v. Davis, 971 F.3d
   524, 534-35 (5th Cir. 2020).




                                          2